Citation Nr: 1334958	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic allergic rhinitis with residuals of a deviated septum.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for residuals of a nasal injury.  

In January 2011, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In February 2011, the Board remanded this matter for further development.  In March, the Appeals Management Center (AMC) granted service connection for and re-characterized the service-connected residuals of a nasal injury as chronic allergic rhinitis with residuals of a deviated septum.  The rating for the disability remained at 10 percent, effective November 16, 1999.  

In August 2012, this issue was remanded for a Board hearing which took place in July 2013.  A transcript of the hearing is in the file.  In August 2012, the case was remanded for a Board hearing.  

The issue of an increased rating for obstructive sleep apnea was raised at the July 2013 Board hearing (Transcript, p 3) as was a claim of service connection for an ear disability and/or bilateral hearing loss (Transcript, p 4).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran withdrew the appeal on the record at the July 2013 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative at a Board hearing.  38 C.F.R. § 20.204(b).  

In the present case, the Veteran withdrew the appeal at the Board hearing.  (Transcript, p 3.)  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.  

	
ORDER

The claim for entitlement to a rating in excess of 10 percent for chronic allergic rhinitis with residuals of a deviated septum is dismissed.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


